MEMORANDUM OPINION
                              Nos. 04-10-00422-CR & 04-10-00423-CR

                                                John RICH,
                                                 Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2008-CR-4083 & 2008-CR-4084
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 2, 2011

AFFIRMED

           John Rich pleaded no contest to aggravated assault with a deadly weapon and failure to

stop and render aid. Rich was sentenced to five years of confinement for each offense, to be

served concurrently, and was ordered to pay a $1,500 fine and restitution to the victim. We

affirm.

           Rich’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a
                                                                    04-10-00422-CR & 04-10-00423-CR


motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Rich with a copy of the brief and motion to

withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Rich did not file a

pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeals are wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgments of the trial court are affirmed.

See id. Appellate counsel’s motions to withdraw are granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Rich wish to seek further review of

these cases by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.

P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in these

cases. See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Phylis J. Speedlin, Justice
Do not publish

                                                -2-